0etailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 06/29/2021 has been entered. Claims 1, 2, 14, and 15 have been amended. Claims 18 and 23 have been canceled. Claims 25-27 have been newly added. Claims 1-17 and 25-27 remain pending in the application.

Claim Analysis - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Because the claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 13, and 14 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
As for the limitation "optical sensing unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0055]-[0056] and [0066]-[0067] of the specification disclose "optical sensing unit” correspond to a includes an optical sensor. 
As for the limitations "signal receiving unit”, “signal adjusting unit”, and “signal outputting unit”, a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph): [0099] of the specification and Fig. 17 of the drawing disclose "signal receiving unit”, “signal adjusting unit”, and “signal outputting unit” comprises a control circuit. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
 sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1-12, 15, and 25-27 are rejected under 35 U.S.C. 103 as unpatentable over Umemoto (US 20180052359 A1) in view of Kim (US 10181500 B2).
	Regarding claim 1, Umemoto (e.g., Figs. 1 and 5-7) discloses a display substrate, comprising: 
a plurality of pixel regions (e.g., Figs. 1 and 5-7; pixel regions including sub-pixel regions 36R, 36G, and 36B); 
(e.g., Figs. 1 and 5-7; non-pixel regions corresponding to regions located between adjacent pixel regions); and 
a plurality of optical sensing units (e.g., Fig. 5; photo sensors 35; [0054]) located in the plurality of non-pixel regions (e.g., Fig. 5; non-pixel regions), each of the plurality of optical sensing units being configured to receive an external light and output a sensing signal (photo sensors 35 receive light and output a sensing signal);
the display substrate further comprising a first base substrate (e.g., Fig. 5; substrate 11) and a reflection layer (e.g., Fig. 5; black matrix layer 31 formed of a metal material, which reflects light; [0051]), wherein the reflection layer (black matrix layer 31) and the plurality of optical sensing units (photo sensors 35) are disposed on a surface of the first base substrate (substrate 11), 
wherein the reflection layer is configured to reflect a display light irradiated thereon (e.g., Fig. 5; black matrix layer 31 formed of a metal material, which reflects light; [0051]) so as to allow the display light to emit from the pixel region (e.g., Fig. 5; light emitted from sub-pixel region 36R, 36G, and 36B), and the reflection layer (black matrix layer 31) is in contact with the plurality of optical sensing units (photo sensors 35), and 
wherein the reflection layer comprises a plurality of reflection elements (e.g., Fig. 5; black matrix layer including a plurality of elements 31 formed of a metal material, which reflects light; [0051]), a maximum size of each of the plurality of reflection elements in a direction perpendicular to  the surface of the first base substrate (e.g., Fig. 5; each layer structure 300 has a maximum size in a direction perpendicular to  the surface of the substrate 11) is greater than a size of each of the plurality of optical sensing units in the direction perpendicular to  the surface of the first base substrate (e.g., Fig. 5; optical sensors 35 has a maximum size in a direction perpendicular to  the surface of the substrate 11);
wherein the plurality of reflection elements (e.g., Figs. 5-7; black matrix layer including a plurality of elements 31 formed of a metal material, which reflects light; [0051]) form a plurality of first reflection portions (e.g., Figs. 6-7; 31a) and a plurality of second reflection portions (e.g., Figs. 6-7; 31b), the plurality of first reflection portions (e.g., Figs. 6-7; 31a) and the plurality of second reflection portions (e.g., Figs. 6-7; 31b) are located in the plurality of non-pixel regions (e.g., Figs. 6-7), and the plurality of first reflection portions (e.g., Figs. 6-7; 31a) are intersected with the plurality of second reflection portions (e.g., Figs. 6-7; 31b) to form the plurality of pixel regions (e.g., Figs. 6-7; 31a and 31b determine the pixel regions).

Umemoto (e.g., Figs. 1 and 5-7) discloses a black matrix layer 31, which can be formed of a metal material. It is a common knowledge that a metal material reflects light. Therefore, it is obvious to one skilled in the art that the black matrix layer 31 as taught by Umemoto acts as a light reflection layer to reflect a light irradiated thereon. The examiner further cites Kim as a reference. Kim (e.g., Figs. 4-5, 7-10, 16, and 18) discloses a display substrate comprising a black matrix layer 300, which includes a plurality of elements 300  and is formed of a metal material, acts as a light reflection layer to reflect a display light irradiated thereon so as to allow the display light to emit from the pixel region (col. 3, line 2; col. 23, lines 50-57). Therefore, it would have been obvious to one skilled in the art at 

Regarding claim 2, Umemoto in view of Kim discloses the display substrate according to claim 1, Umemoto (e.g., Figs. 1 and 5-7) discloses wherein each of the plurality of optical sensing unit comprises a photosensitive layer configured to absorb the light (e.g., Fig. 5 and [0054]; photo sensor 35).

Regarding claim 3, Umemoto in view of Kim discloses the display substrate according to claim 1, Umemoto (e.g., Figs. 1 and 5-7) discloses wherein the reflection layer (e.g., Figs. 5-7; reflection layer 31) is located in the plurality of non-pixel regions (e.g., Figs. 5-7; non-pixel regions); and the plurality of optical sensing units (e.g., Fig. 5; photo sensors 35) are closer to the first base substrate (e.g., Fig. 5; substrate 11) than the reflection layer (e.g., Fig. 5; reflection layer 31).

Regarding claim 4, Umemoto in view of Kim discloses the display substrate according to claim 3, Kim (e.g., Figs. 4-5, 7-10, 16, and 18) discloses wherein an area of a cross-section of each of the reflection elements (e.g., Fig. 7G shows an area of a cross-section of each reflection element 300) in a direction parallel with the surface of the first base substrate (e.g., Fig. 7G; substrate 112) is gradually decreased in a direction from a position close to the first base substrate to a position away from the first (e.g., Fig. 7G shows an area of a cross-section of each reflection element 300 is gradually decreased from a position close to the first base substrate 112 to a position away from the first base substrate 112). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Umemoto. The combination/motivation would be to improve a light efficiency of a display device.

Regarding claim 5, Umemoto in view of Kim discloses the display substrate according to claim 4, Kim (e.g., Figs. 4-5, 7-10, 16, and 18) discloses wherein a cross-section of each of the reflection elements in a direction perpendicular to the surface of the first base substrate comprises a curved or parabolic part (e.g., Fig. 7G shows a curved shape of a cross-section of each reflection element 500). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Umemoto. The combination/motivation would be to improve a light efficiency of a display device.

Regarding claim 6, Umemoto in view of Kim discloses the display substrate according to claim 3, Kim (e.g., Figs. 4-5, 7-10, 16, and 18) discloses wherein in a direction perpendicular to the surface of the first base substrate (e.g., Fig. 7G; substrate 112), an area of a cross-section parallel with the surface of the first base substrate of each of the reflection elements close to the first base substrate is greater than an area of a cross-section parallel with the surface of the first base substrate of the reflection element away from the first base substrate (e.g., Fig. 7G shows an area of a cross-section parallel with the surface of the first base substrate 112 of each reflection element 300 close to the first base substrate 112 is greater than an area of a cross-section parallel with the surface of the first base substrate 112 of the reflection element 300 away from the first base substrate 112). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Umemoto. The combination/motivation would be to improve a light efficiency of a display device.

Regarding claim 7, Umemoto in view of Kim discloses the display substrate according to claim 3, Kim (e.g., Figs. 4-5, 7-10, 16, and 18) discloses wherein a distance between adjacent reflection elements is gradually increased in a direction from a position close to the first base substrate to a position away from the first base substrate (e.g., Fig. 7G shows a distance between adjacent reflection elements 300 is gradually increased in a direction from a position close to the first base substrate 112 to a position away from the first base substrate 112).

Regarding claim 8, Umemoto in view of Kim discloses the display substrate according to claim 3, Umemoto (e.g., Figs. 1 and 5-7) discloses wherein the reflection layer (reflection layer including a plurality of reflection elements 31) and the plurality of optical sensing units (photo sensors 35) are at least partially overlapped with each other (e.g., Fig. 5) in a direction perpendicular to the surface of the first base substrate (substrate 11).

 the display substrate according to claim 3, Umemoto (e.g., Figs. 1 and 5-7) discloses wherein the plurality of optical sensing units (e.g., Figs. 5-7; photo sensors 35) are in a one-to-one correspondence with the plurality of pixel regions (e.g., Figs. 5-7).

Regarding claim 10, Umemoto in view of Kim discloses the display substrate according to claim 1, Umemoto (e.g., Figs. 1 and 5-7) discloses the display substrate further comprising a color filter (CF) layer (color filter layer 36), wherein the plurality of optical sensing units (photo sensors 31) and the CF layer (color filter layer 36) are disposed on the first base substrate (substrate 11), and the CF layer (color filter layer 36) is located on a side of the plurality of optical sensing units (photo sensors 31) close to the first base substrate (substrate 11).

Regarding claim 11, Umemoto in view of Kim discloses a display device, Umemoto (e.g., Figs. 1 and 5-6) discloses the display device comprising a second base substrate (e.g., Figs. 5; substrate 6) and the display substrate according to claim 1, wherein the second base substrate (substrate 6) is disposed opposite to the display substrate (substrate 7); and a plurality of mutually insulated display electrodes (Fig. 5; display electrodes 26) are further provided on a side (top side) of the second base substrate (substrate 6) close to the display substrate (substrate 7).

Regarding claim 12, Umemoto in view of Kim discloses the display substrate according to claim 11, Umemoto (e.g., Figs. 1 and 5-7) discloses wherein each of the (e.g., Fig. 5; photo sensor 35) corresponds to at least one display electrode (e.g., Fig. 5; display electrode 26).

Regarding claim 15, Umemoto in view of Kim discloses the display substrate according to claim 2, Umemoto (e.g., Figs. 1 and 5-7) discloses wherein each of the plurality of optical sensing unit (e.g., Figs. 5-7; photo sensors 35; [0054]) further comprises a first electrode and a second electrode ([0054]; photodiode includes an anode and a cathode), and the photosensitive layer is located between the first electrode and the second electrode ([0054]; photodiode includes a PN junction layer between the anode and the cathode), wherein the photosensitive layer comprises a first photosensitive portion extending in a first direction (e.g., Fig. 7A; photosensitive portion of photo sensor 35 extending in a row direction) and a second photosensitive portion extending in a second direction (e.g., Fig. 7B; photosensitive portion of photo sensor 35 extending in a column direction), the first direction (row direction) is intersected with the second direction (column direction), the first photosensitive portion and the second photosensitive portion are of an integral structure (e.g., Figs. 7A and 7B; each photo sensor 35 comprises a first photosensitive portion extending in a row direction and a second photosensitive portion extending in a column direction; [0084]-[0085]), and wherein the photosensitive layers of two adjacent ones of the plurality of optical sensing units are separated from each other (e.g., Fig. 5; two adjacent photo sensors 35 are separated from each other).

 the display substrate according to claim 1, Umemoto (e.g., Figs. 1 and 5-7) discloses wherein the plurality of first reflection portions and the plurality of second reflection portions are of an integral structure (e.g., Figs. 7A and 7B; each photo sensor 35 comprises a first photosensitive portion extending in a row direction and a second photosensitive portion extending in a column direction; [0084]-[0085]).

Regarding claim 26, Umemoto (e.g., Figs. 1 and 5-7) discloses a display substrate, comprising: 
a first base substrate (e.g., Fig. 5; substrate 7), comprising a plurality of pixel regions (e.g., Figs. 1 and 5-7; pixel regions including sub-pixel regions 36R, 36G, and 36B) and a plurality of non-pixel regions (e.g., Figs. 1 and 5-7; non-pixel regions corresponding to regions located between adjacent pixel regions), each of the plurality of non-pixel regions being located between adjacent pixel regions (e.g., Figs. 1 and 5-7; non-pixel regions corresponding to regions located between adjacent pixel regions); 
a color filter (CF) layer (e.g., Fig. 5; color filter layer 36), located on the first base substrate (e.g., Fig. 5; substrate 7); 
a plurality of optical sensing units (e.g., Fig. 5; photo sensors 35; [0054]), located in the plurality of non-pixel regions (e.g., Fig. 5; non-pixel regions), each of the plurality of optical sensing units being configured to receive an external light and output a sensing signal (photo sensors 35 receive light and output a sensing signal); 
(e.g., Fig. 5; black matrix layer 31 formed of a metal material, which reflects light; [0051]), located on the plurality of optical sensing units (e.g., Fig. 5; photo sensors 35); 
wherein the reflection layer is configured to reflect a display light irradiated thereon (e.g., Fig. 5; black matrix layer 31 formed of a metal material, which reflects light; [0051]) so as to allow the display light to emit from the pixel region (e.g., Fig. 5; light emitted from pixel regions including sub-pixels 36R, 36G, and 36B), 
wherein the plurality of reflection elements (e.g., Figs. 5-7; black matrix layer including a plurality of elements 31 formed of a metal material, which reflects light; [0051]) form a plurality of first reflection portions (e.g., Figs. 6-7; 31a) and a plurality of second reflection portions (e.g., Figs. 6-7; 31b), the plurality of first reflection portions (e.g., Figs. 6-7; 31a) and the plurality of second reflection portions (e.g., Figs. 6-7; 31b) are located in the plurality of non-pixel regions (e.g., Figs. 6-7; non-pixel regions), and the plurality of first reflection portions (e.g., Figs. 6-7; 31a) are intersected with the plurality of second reflection portions (e.g., Figs. 6-7; 31b) to form the plurality of pixel regions (e.g., Figs. 6-7; 31a and 31b determine the pixel regions).

Umemoto (e.g., Figs. 1 and 5-7) discloses a black matrix layer 31, which can be formed of a metal material. It is a common knowledge that a metal material reflects light. Therefore, it is obvious to one skilled in the art that the black matrix layer 31 as taught by Umemoto acts as a light reflection layer to reflect a light irradiated thereon. The examiner further cites Kim as a reference. Kim (e.g., Figs. 4-5, 7-10, 16, and 18) discloses a display substrate comprising a black matrix layer 300, which includes a plurality of elements 300  (col. 3, line 2; col. 23, lines 50-57). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Umemoto. As taught by Kim, the black matrix layer formed of a metal material has a high light reflectivity, light traveling to the black matrix is totally reflected and output, and thus, light efficiency is improved for the display device.

Regarding claim 27, Umemoto in view of Kim discloses the display substrate according to claim 26, Umemoto (e.g., Figs. 1 and 5-7) discloses wherein each of the plurality of optical sensing units (e.g., Figs. 5-7; photo sensors 35; [0054]) comprises: a first electrode ([0054]; photodiode includes an anode and a cathode), and the photosensitive layer is located between the first electrode and the second electrode ([0054]; photodiode includes a PN junction layer between the anode and the cathode), wherein the photosensitive layer comprises a first photosensitive portion extending in a first direction (e.g., Fig. 7A; photosensitive portion of photo sensor 35 extending in a row direction) and a second photosensitive portion extending in a second direction (e.g., Fig. 7B; photosensitive portion of photo sensor 35 extending in a column direction), the first direction (row direction) is intersected with the second direction (column direction), the first photosensitive portion and the second photosensitive portion are of an integral structure (e.g., Figs. 7A and 7B; each photo sensor 35 comprises a first photosensitive portion extending in a row direction and a second photosensitive portion extending in a column direction; [0084]-[0085]), (e.g., Fig. 5; two adjacent photo sensors 35 are separated from each other)

7.	Claims 13-14 are rejected under 35 U.S.C. 103 as unpatentable over Umemoto (US 20180052359 A1) in view of Kim (US 10181500 B2) and further in view of Seo (US 20120146025 A1).
Regarding claim 13, Umemoto in view of Kim discloses the display substrate according to claim 11, but does not disclose the signal receiving unit, the signal adjusting unit, and the signal outputting unit as claimed However, Seo (Figs. 1-3) discloses a display substrate, comprising a plurality of optical sensing units (Fig. 1, photoelectric conversion elements 152; or Fig. 3, photoelectric conversion elements 1010), wherein a signal receiving unit (Fig. 3; signal receiving unit 1002), a signal adjusting unit (Fig. 3; signal adjusting unit 1050) and a signal outputting unit (Fig. 3; signal outputting unit 1003), wherein the signal receiving unit (Fig. 3; signal receiving unit 1002) is configured to receive the sensing signal (Fig. 3; sensing signal from photoelectric conversion elements 1010); the signal adjusting unit (Fig. 3; signal adjusting unit 1050) is configured to adjust a first driving signal (Fig. 3; driving signal from signal receiving unit 1002), to be inputted into the display electrode of the pixel region (Fig. 3; display region 1020) to which the optical sensing unit outputting the sensing signal (Fig. 3; sensing signal from photoelectric conversion elements 1010) belongs, into a second driving signal (Fig. 3; driving signal from signal outputting unit 1003) according to the sensing signal (Fig. 3; sensing signal from photoelectric conversion elements 1010); and the signal outputting unit is configured to input the second driving signal (Fig. 3; driving signal from signal outputting unit 1003) to the display electrode (Fig. 3; display region 1020). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the optical sensors and the corresponding control circuits as taught by Seo to the display device of Umemoto in view of Kim. The combination/motivation would be to provide a light energy reuse type display device with low power consumption, from which light energy is converted into electric power efficiently.

Regarding claim 14, Umemoto (e.g., Figs. 1 and 5-7) discloses discloses a method for driving a display device, the display device comprising a second base substrate (e.g., Fig. 5; substrate 6) and a display substrate (e.g., Fig. 5; substrate 7); 
the display substrate comprising: a plurality of pixel regions (e.g., Figs. 5-7; pixel regions including sub-pixel regions 36R, 36G, and 36B), a plurality of non-pixel regions (e.g., Figs. 5-7; non-pixel regions between sub-pixel regions 36R, 36G, and 36B) and a plurality of optical sensing units (e.g., Figs. 5-7; photo sensors 35; [0054]); each of the plurality of non-pixel regions being located between adjacent pixel regions (e.g., Figs. 5-7; non-pixel regions between sub-pixel regions 36R, 36G, and 36B); the plurality of optical sensing units (e.g., Fig. 5; photo sensors 35) being located in the plurality of non-pixel regions (e.g., Fig. 5; non-pixel regions); each of the plurality of optical sensing units being configured to receive an external light and output a sensing signal (photo sensors 35 receive light and output a sensing signal); 
(e.g., Fig. 5; substrate 6) being disposed opposite to the display substrate (e.g., Fig. 5; substrate 7); a plurality of mutually insulated display electrodes (e.g., Fig. 5; display electrodes 26) being further provided on a side of the second base substrate (substrate 6) close to the display substrate (substrate 7); 
the display device further comprising a first base substrate (e.g., Fig. 5; substrate 11) and a reflection layer (e.g., Fig. 5; black matrix layer 31 formed of a metal material, which reflects light; [0051]), wherein the reflection layer (black matrix layer 31) and the plurality of optical sensing units (photo sensors 35) are disposed on a surface of the first base substrate (substrate 11), wherein the reflection layer is configured to reflect a display light irradiated thereon (e.g., Fig. 5; black matrix layer 31 formed of a metal material, which reflects light; [0051]) so as to allow the display light to emit from the pixel region (e.g., Fig. 5; light emitted from sub-pixel region 36R, 36G, and 36B), and the reflection layer (black matrix layer 31) is in contact with the plurality of optical sensing units (photo sensors 35), and
wherein the reflection layer comprises a plurality of reflection elements (e.g., Fig. 5; black matrix layer including a plurality of elements 31 formed of a metal material, which reflects light; [0051]), a maximum size of each of the plurality of reflection elements in a direction perpendicular to the surface of the first base substrate (e.g., Fig. 5; each layer structure 300 has a maximum size in a direction perpendicular to  the surface of the substrate 11) is greater than a size of each of the plurality of optical sensing units in the direction perpendicular to the surface of the first base substrate (e.g., Fig. 5; optical sensors 35 has a maximum size in a direction perpendicular to  the surface of the substrate 11),
(e.g., Figs. 5-7; black matrix layer including a plurality of elements 31 formed of a metal material, which reflects light; [0051]) form a plurality of first reflection portions (e.g., Figs. 6-7; 31a) and a plurality of second reflection portions (e.g., Figs. 6-7; 31b), the plurality of first reflection portions (e.g., Figs. 6-7; 31a) and the plurality of second reflection portions (e.g., Figs. 6-7; 31b) are located in the plurality of non-pixel regions (e.g., Figs. 6-7), and the plurality of first reflection portions (e.g., Figs. 6-7; 31a) are intersected with the plurality of second reflection portions (e.g., Figs. 6-7; 31b) to form the plurality of pixel regions (e.g., Figs. 6-7; 31a and 31b determine the pixel regions).

Umemoto (e.g., Figs. 1 and 5-7) discloses a black matrix layer 31, which can be formed of a metal material. It is a common knowledge that a metal material reflects light. Therefore, it is obvious to one skilled in the art that the black matrix layer 31 as taught by Umemoto acts as a light reflection layer to reflect a light irradiated thereon. The examiner further cites Kim as a reference. Kim (e.g., Figs. 4-5, 7-10, 16, and 18) discloses a display substrate comprising a black matrix layer 300, which includes a plurality of elements 300  and is formed of a metal material, acts as a light reflection layer to reflect a display light irradiated thereon so as to allow the display light to emit from the pixel region (col. 3, line 2; col. 23, lines 50-57). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kim to the display device of Umemoto. As taught by Kim, the black matrix layer formed of a metal material has a high light reflectivity, light traveling to the black matrix is totally reflected and output, and thus, light efficiency is improved for the display device.

Umemoto does not disclose adjusting a first driving signal into a second driving signal according to the sensing signal and inputting the second driving signal to the display electrode. However, Seo (Figs. 1-3) discloses a display device and a driving method, the display device comprising a plurality of optical sensing units (Fig. 1, photoelectric conversion elements 152; or Fig. 3, photoelectric conversion elements 1010), the method comprising: receiving the sensing signal outputted by the optical sensing unit (Fig. 3; sensing signal from photoelectric conversion elements 1010); adjusting a first driving signal (Fig. 3; signal adjusting unit 1050 adjusts driving signal from signal receiving unit 1002), to be inputted into the display electrode of the pixel region (Fig. 3; display region 1020) to which the optical sensing unit outputting the sensing signal belongs (Fig. 3; sensing signal from photoelectric conversion elements 1010), into a second driving signal according to the sensing signal (Fig. 3; driving signal from signal outputting unit 1003); and inputting the second driving signal (Fig. 3; driving signal from signal outputting unit 1003) to the display electrode (Fig. 3; display region 1020). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the optical sensors and the corresponding control circuits as taught by Seo to the display device of Umemoto in view of Kim. The combination/motivation would be to provide a light energy reuse type display device with low power consumption, from which light energy is converted into electric power efficiently.


Regarding claim 16, Umemoto in view of Kim discloses the display substrate according to claim 11, Umemoto (e.g., Figs. 1 and 5-6) discloses wherein an orthographic projection of the plurality of optical sensing units (e.g., Fig. 5; photo sensors 35) on the first base substrate (e.g., Fig. 5; substrate 11) is not overlapped with an orthographic projection of the plurality of mutually insulated display electrodes (e.g., Fig. 5; display electrodes 26) on the first base substrate (e.g., Fig. 5; substrate 11), wherein the common electrode and the display electrode are configured to form an electric field ([0092]). Umemoto does not disclose an insulation layer is provided between the common electrode and the display electrode. However, Cheng (e.g., Figs. 1-2) discloses wherein an orthographic projection of the plurality of optical sensing units (photo sensor 146) on the first base substrate (substrate 144) is not overlapped with an orthographic projection of the plurality of mutually insulated display electrodes (pixel electrode 120) on the first base substrate (substrate 144), wherein a common electrode (common electrode 122) is further provided on the second base substrate (substrate 114), an insulation layer (insulation layer) is provided between the common electrode (common electrode 122) and the display electrode (pixel electrode 120), and the common electrode (common electrode 122) and the display electrode (pixel electrode 120) are configured to form an electric field ([0022] and Figs. 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Cheng to the display device of Umemoto in view 

12.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Umemoto (US 20180052359 A1) in view of Kim (US 10181500 B2) and of Seo (US 20120146025 A1) and further in view of Cheng (US 20180165496 A1).
Regarding claim 17, Umemoto in view of Kim and further in view of Seo discloses the method according to claim 14, Umemoto (e.g., Figs. 1 and 5-6) discloses wherein an orthographic projection of the plurality of optical sensing units (e.g., Fig. 5; photo sensors 35) on the first base substrate (e.g., Fig. 5; substrate 11) is not overlapped with an orthographic projection of the plurality of mutually insulated display electrodes (e.g., Fig. 5; display electrodes 26) on the first base substrate (e.g., Fig. 5; substrate 11), wherein the common electrode and the display electrode are configured to form an electric field ([0092]). Umemoto does not disclose an insulation layer is provided between the common electrode and the display electrode. However, Cheng (e.g., Figs. 1-2) discloses wherein an orthographic projection of the plurality of optical sensing units (photoelectric conversion elements 146) on the first base substrate (substrate 144) is not overlapped with an orthographic projection of the plurality of mutually insulated display electrodes (pixel electrode 120) on the first base substrate (substrate 144), wherein a common electrode (common electrode 122) is further provided on the second base substrate (substrate 114), an insulation layer (insulation layer) is provided between the common electrode (common electrode 122) and the display electrode (pixel electrode 120), and the common electrode (common electrode 122) and the display electrode (pixel electrode 120) are configured to form an electric field ([0022] and Figs. 1-2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Cheng to the display device of Umemoto in view of Kim and Seo. The combination/motivation would be to provide a control method to drive a liquid crystal display device integrated with an optical sensor.

Response to Arguments
13.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Umemoto (US 20180052359 A1) and Kim (US 10181500 B2) have been cited for new ground of rejection.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.     

/YUZHEN SHEN/Primary Examiner, Art Unit 2691